Citation Nr: 1134056	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  03-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty for over twenty years, from April 1977 to April 2001.
      
The Veteran's claim originally comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in New Orleans, Louisiana, that denied the benefit sought on appeal.  

The issue on appeal was previously denied by the Board in an October 2007 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 Memorandum Decision, the Court vacated the October 2007 Board decision and remanded the matter back to the Board for further development.  The Board, in turn, remanded the matter to the RO in December 2010 in order to accomplish the development instructed by the Court.  That development having been completed, the matter has once again returned to the Board and is ready for appellate disposition.


FINDING OF FACT

The Veteran's left carpal tunnel syndrome was incurred in service and is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for left carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).	



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for carpal tunnel syndrome of the left wrist; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks service connection for left carpal tunnel syndrome.  He contends this condition arose during service as the result of extensive typing and computer work which was required in his position as a military police officer.  He has stated that three-quarters of each day were spent typing reports, messages, and other documents, and that his hands were often tingling and stiff by the end of the day.  

Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

The first element of service connection has been satisfied as the record contains a current diagnosis of carpal tunnel syndrome, documented, for example, on VA examination of the peripheral nerves in April 2011.  On this point, the Board notes that the evidence is not consistent as to the presence of this disorder and prior adjudications have denied the claim based on a lack of current diagnosis.  However, in 2009 the Court made clear that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of that claim, even if the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2009).   As such, the first element of service connection has been met.  

As to the second element of service connection, the Veteran's service treatment records contain no complaints, diagnoses, or treatment pertaining to left carpal tunnel syndrome.  Despite this, the Board observes that the Veteran has been awarded service connection for carpal tunnel syndrome of the right wrist based on the Veteran's in-service military occupational specialty (MOS) of military policeman, due to the extensive typing and computer duties required for that MOS.  A review of the Veteran's service treatment records confirm this MOS.  Additionally, the Veteran submitted a July 2004 lay statement of his brother, and a June 2004 lay statement of his wife, in which they both attest to the Veteran's symptoms of carpal tunnel syndrome in both wrists during active service.  His brother specifically described noticing that the Veteran had problems lifting and holding objects and driving during his time in the Navy.  Furthermore, the Board finds the Veteran is competent to report the in-service symptoms of carpal tunnel syndrome of the left wrist, hand, and fingers.  See e.g., See e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  For all of these reasons, the Board finds the in-service incurrence of left carpal tunnel syndrome is adequately supported.  

Additionally, resolving any reasonable doubt in favor of the Veteran, the Board finds the nexus evidence of record to be in equipoise.  Taking the negative evidence first, in an April 2011 orthopedic examination, the examiner offered a negative nexus opinion due to the facts that the Veteran "has no orhto [sic] probs l wrist/hand" and was not seen in service for problems related to the condition.  On VA examination in September 2004, the examiner also offered a negative nexus opinion due to his finding that the Veteran does not have carpal tunnel syndrome in either wrist.  

By contrast, on April 2011 VA examination of the peripheral nerves, the examiner provided a positive nexus opinion, explaining, "Veteran's history of symptoms and his history of typing while in service would be consistent with the development of bilateral carpal tunnel syndromes."  Addressing a prior discrepancy in the record as to a current diagnosis, the examiner further noted, "EMG/NCS done in 2001 gives and impression of only right carpal tunnel syndrome, however, note is made of abnormal conduction velocity from the fingers to wrist on the left."  Additionally, in a June 2003 neurological report of David M. Jarrott, M.D., Ph.D., Dr. Jarrott diagnosed the Veteran with bilateral carpal tunnel syndrome and further stated, "this would be considered a service connected disorder and repetitive motion performed while working at a computer keyboard long enough to induce carpal tunnel syndrome. This is related to [t]his Veteran's military service."  While Dr. Jarrott's statement is not perfectly worded, it nonetheless clearly attributes the Veteran's current condition to the duties he performed in active service.  

The Veteran also underwent VA examinations in August 2002 and May 2001 for carpal tunnel syndrome.  The August 2002 examiner offered no nexus findings, and the May 2001 examiner offered a positive nexus opinion relating only to the Veteran's carpal tunnel syndrome of the right wrist.

Given all of this evidence, the Board finds the evidence is, at very minimum, in equipoise.  While the positive evidence is not founded on in-service confirmation of left-sided carpal tunnel syndrome, a medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board cannot determine that a Veteran's statements lack credibility merely based on a lack of such documentation in the service treatment records).  Here, the Board finds no reason to doubt the Veteran's credibility regarding his in-service symptoms of left-sided carpal tunnel syndrome.  His contentions have been internally consistent and consistent to medical providers in the course of seeking treatment.  Additionally, as noted above, the Veteran's MOS offers support to the in-service incurrence of this condition, and service connection for the right side has already been conceded on this basis.  Further, as the April 2011 and September 2004 negative nexus opinions were founded on the absence of a current diagnosis, which is contrary to the Board's finding here under current caselaw, the Board finds these opinions to be of significantly lower probative value than the positive evidence.  At the very minimum, the benefit of the doubt rule is for application here and the Veteran's claim is granted.


ORDER

Service connection for left carpal tunnel syndrome is granted.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


